404 F.3d 1263
CHEROKEE NATION OF OKLAHOMA; Shoshone-Paiute Tribes of the Duck Valley Reservation, Plaintiffs-Appellants,v.Michael O. LEAVITT,* Secretary of Health and Human Services; Charles W. Grim,** Director of the Indian Health Service, United States Department of Health and Human Services, Defendants-Appellees.
No. 01-7106.
United States Court of Appeals, Tenth Circuit.
April 20, 2005.

Appeal from the United States District Court for the Eastern District of Oklahoma (D.C. No. 99-CV-092-S).
Weldon W. Stout, Jr., Bart Fite, Wright, Stout & Fite, Muskogee, OK, Lloyd Benton Miller, Devin R. Odell, Anchorage, AK, William R. Perry, Anne D. Noto, James E. Glaze Sonosky, Chambers, Sachse & Endreson, Washington, DC, for Plaintiffs-Appellants.
Lloyd Benton Miller, Devin R. Odell, William R. Perry, Anne D. Noto, James E. Glaze, Sheldon J. Sperling, U.S. Attorney, Linda A. Epperley, Office of The United States Attorney Eastern District of Oklahoma, David W. Ogden, Washington, DC, Lisa A. Olson, U.S. Department of Justice Civil Division, Washington, DC, Sheldon J. Sperling, U.S. Attorney, for Defendants-Appellees.
Before MURPHY, ANDERSON, and BALDOCK, Circuit Judges.

ORDER

1
This matter is before us upon remand from the United States Supreme Court. The Court reversed our decision, Cherokee Nation v. Thompson, 311 F.3d 1054 (10th Cir.2002), rev'd, ___ U.S. ___, 125 S.Ct. 1172, ___ L.Ed.2d ___ (2005), which affirmed the lower court's decision, Cherokee Nation v. United States, 190 F.Supp.2d 1248 (E.D.Okla.2001), aff'd, 311 F.3d 1054 (2002), rev'd, ___ U.S. ___, 125 S.Ct. 1172, ___ L.Ed.2d ___ (2005), and remanded the case to us for further proceedings consistent with its opinion.


2
We hereby recall the mandate and vacate our earlier judgment. The Supreme Court's decision requires that the judgment of the United States District Court for the Eastern District of Oklahoma be reversed. The cause is remanded to the United States District Court for the Eastern District of Oklahoma for further proceedings in accordance with the opinion of the United States Supreme Court.


3
It is so ordered. The mandate shall issue forthwith.



Notes:


*
 On January 26, 2005, Michael O. Leavitt became the Secretary of Health and Human Services. In accordance with Rule 43(c)(2) of the Federal Rules of Appellate Procedure, Mr. Leavitt is substituted for Tommy Thompson as the Defendant-Appellee in this action


**
 On August 6, 2003, Charles W. Grim became the Director of the Indian Health Service, United States Department of Health and Human Services. In accordance with Rule 43(c)(2) of the Federal Rules of Appellate Procedure, Mr. Grim is substituted for Michael H. Trujillo as the Defendant-Appellee in this action